Title: Report on Dried and Pickled Fish Exported and Entitled to Drawback, 5 January 1792
From: Hamilton, Alexander
To: 



Treasury Department Jany. 5. 1792.[Communicated on January 6, 1792]
[To the President of the Senate]

The Secretary of the Treasury in obedience to the order of the Senate of the 28th. Ultimo.
Respectfully Reports.
That it appears, as in the statement No. 1 herewith transmitted, that the allowance in lieu of a drawback on dried and pickled fish, which was exported prior to the 31st. December 1790, amounts to 10,582 dollars, that the quantum of bounty actually paid on the exportation of dried and pickled fish from the 1st. of January 1791 to the 30th September last so far as the returns from the Collectors have been received appears as in the statement No. 2, to be 3,934 dollars and 55 cents, but that the deficiencies of the Custom House returns render it impossible at this time correctly to exhibit either the amount of what has accrued prior to the 30th September last, or in the course of the year 1791.
The Secretary conceiving it may tend to elucidate the subject under consideration, also transmits the statement No. 3, of the drawback on the foreign fish exported since the commencement of the impost Act of 1789 and the statement No. 4 of the bounty on dried and pickled fish of the United States which is known to have accrued, but which is not yet payable, together with a Note of the expences incidental to the exportation of the fish comprehended in the four statements, and he begs leave to remark that the return of exports for 13½ Months ending on the 30th September 1790 contains 378,721 quintals of dried fish and 36,804 barrels of pickled fish, including as well the produce of foreign fisheries, as of the bank, bay and river fisheries of the United States.

Alexander HamiltonSecy of the Treasury.
